             Case 2:19-cv-00211-TS Document 15 Filed 05/22/19 Page 1 of 7



Perry Clegg (USB 7831)
        pclegg@kunzlerlaw.com
KUNZLER BEAN & ADAMSON, PC
50 W. Broadway, Suite 1000
Salt Lake City, UT 84101
Tel.: (801) 994-4646
Fax: (801) 531-1929

Attorneys for Plaintiff,
Modern Font Applications LLC

                             IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF UTAH


    MODERN FONT APPLICATIONS LLC,
        Plaintiff,                                                  Case No. 2:19-cv-00211-TS-PMW

                                                                        ATTORNEY PLANNING
                                                                         MEETING REPORT
    v.

    KELLI KRISTINA SMITH, dba CHICK-FIL-                                      Judge Ted Stewart
    A AT CENTERVILLE FSU #3259; and
    CHICK-FIL-A, Inc., a Georgia corporation,                        Magistrate Judge Paul M. Warner

          Defendants.


         The parties submit this report based upon the date of the scheduling conference currently
set by the Court. Plaintiff filed a motion to transfer each of its cases filed in the District of Utah
asserting infringement of U.S. Patent No. 9,886,421 (“the ‘421 patent”) to the judge assigned to
the first filed of the Related Cases. The first filed Related Case was reassigned to Judge Ted
Stewart, who reaffirmed the Court’s prior orders, including the Court’s order regarding
application of patent case specific rules.1 The parties have agreed to be governed by those same
patent case rules, subject to certain agreed-upon amendments.


1
  See Modern Font Applications LLC v. Allegiant Travel Company, Case No. 2:18-cv-00649-TS-DBP, Dkt. No. 17,
p. 1 (“the court directs the partis to follow the specific Rules of Practice for patent cases that are published on the
court’s website. (See Judge Campbell’s Patent Rules, http://www.utd.uscourts.gov/senior-judge-tena-campbell.)”).
                                                           1
          Case 2:19-cv-00211-TS Document 15 Filed 05/22/19 Page 2 of 7




1.   PRELIMINARY MATTERS:
     a.      Describe the nature of the claims and affirmative defenses:
     Plaintiff asserts that Defendant infringes the ‘421 patent under 35 U.S.C. §271.
     b.      This case has been reassigned to Judge Ted Stewart.
     c.      Pursuant to Fed. R. Civ. P. 26(f), a meeting was held on May 15, 2019 by
             telephone.
             The following attended:
                    Perry S. Clegg,
                    counsel for Plaintiff Modern Font Applications LLC, and
                    Bob Lee, David Mortensen, and Emily Welch,
                    counsel for Defendants Chick-fil-A, Inc. and Kelli Kristina Smith.
     d.      The parties will exchange by 7/23/19 the initial disclosures required by Rule
             26(a)(1).
     e.      Pursuant to Fed. R. Civ. P. 5(b)(2)(D), the parties agree to receive all items
             required to be served under Fed. R. Civ. P. 5(a) by either (i) notice of electronic
             filing, or (ii) email transmission. Such electronic service will constitute service
             and notice of entry as required by those rules. Any right to service by USPS mail
             is waived. The addition of three days under Rule 6(d), FRCP shall apply to any
             documents served “by other electronic means . . . consented to in writing” under
             Rule 5(b)(2)(E) if the document is served on any weekend day (starting any time
             after 5:00 pm MT on a Friday), on a federal holiday, or any day on which the
             court is closed.
2.   DISCOVERY PLAN: The parties jointly propose to the court the following discovery
     plan:

     a.      Discovery is necessary on the following subjects: Each of Plaintiff’s Claims for
             Relief, the facts and circumstances surrounding Plaintiff’s allegations set forth in
             the Complaint, and any additional claims that may be raised based upon future
             discovery. The facts and circumstances surrounding Defendants’ affirmative


                                               2
     Case 2:19-cv-00211-TS Document 15 Filed 05/22/19 Page 3 of 7



        defenses and Counterclaims to Plaintiff’s claims will also be the subject of
        discovery.
b.      Discovery Phases: Discovery will NOT be conducted in phases.

c.      Designate the discovery methods to be used and the limitations to be imposed.
Discovery limitations are per “side,” not per party.
        (1)    Oral Exam Depositions
               Plaintiff - 10
               Defendant - 10
               Maximum number of hours per deposition – 7 hours per Fed. R. Civ. P.
        (2)    Interrogatories - per Fed. R. Civ. P.
               Admissions – per Fed. R. Civ. P.
               Requests for production of documents – per Fed. R. Civ. P.
        (3)    Other discovery methods: As appropriate per the circumstances
               encountered in the case, including subpoenas issued pursuant to Fed. R.
               Civ. P. 45.
d.      Discovery of electronically stored information should be handled as follows:
               (1) General Document Image Format. Except for software and
        spreadsheets, each electronic document shall be produced as follows, to the extent
        reasonably possible:

        The parties shall produce each electronic document in Portable Document Format
        (“PDF”) format or Tagged Image File Format (“TIFF”) format ( and if in TIFF
        with accompanying Optical Character Recognition (“OCR”) load file and
        accompanying metadata, where available, including document author, custodian,
        creation date, modification date, file path, file name, and, if the document is a
        communication, send date, to, from, bc, and cc). Each PDF of TIFF file shall be
        named with a unique production name with a unique production number or
        number range followed by the appropriate file extension. Where possible, each
        page must be marked with a unique production number. If a document is more
        than one page, the unitization of the document and any attachments and/or affixed
        notes shall be maintained as they existed in the original document.

        (2) Source Code and Spreadsheets. Source code or spreadsheets may be
        produced as native files and need not also be produced as PDF or TIFF files as
        described above if such source code or spreadsheets are viewable in readily
        available and reasonably inexpensive computer programs or programs otherwise
        already available to the receiving party.

                                         3
     Case 2:19-cv-00211-TS Document 15 Filed 05/22/19 Page 4 of 7



        (3) Text-Searchable Documents. The Parties will use reasonable efforts to
        produce document files in text searchable format or accompanying an OCR file
        using the best available copies of documents.

        (4) Production Numbers. Each document image shall contain a footer or header
        with a sequentially ascending production number. Where possible, each page of
        the document shall be named with a unique production number.

        (5) Native Files. In the event a requesting party determines that it needs the
        native format or metadata for particular documents redacted for privilege or needs
        such documents produced with metadata, said requesting party may request that
        the responding party provide the specific document in native format or produce
        metadata for the specific document. A party that receives a document produced in
        a non-native format specified above may make a reasonable request to receive the
        document in its native format, and upon receipt of such a request, the producing
        party shall produce the document in its native format. Native files need not
        include a footer or header with the production number as specified above but must
        be identified on a slip sheet with a production number, which may include one
        production number applicable to an entire file as specified in the file name.
        As native documents are not subject to being branded “Confidential” or
        “Attorneys Eyes Only” under the Court’s Protective Order, any party who
        receives native documents designated as Confidential or Attorneys Eyes Only
        shall take reasonable precautions to prevent against the inadvertent disclosure of
        such native information.

        (6) Federal Rules. As to other ESI or if not expressly addressed herein, it shall be
        handled in accordance with the Federal Rules of Civil Procedure. Nothing herein
        shall limit a responding party’s right to object to the production of the documents
        on the basis that the request is overbroad, unduly burdensome, electronic
        documents are not readily available because of undue burden or cost, duplicate, or
        any other valid objection.
e.      The parties have agreed to an order regarding claims of privilege or protection as
        trial preparation material asserted after production, as follows: The parties agree
        that attorney-client privileged communications after the filing of the action need
        not be logged in any privilege log unless such communications relate to subject
        matter on which the attorney-client privilege or work product protection is
        waived. The parties further agree to use the Court’s standard protective order
        pursuant to DUCivR 26-2 for all purposes until such time as the court enters any
        amended protective orders stipulated to by the parties.
f.      Discovery related deadlines are as set forth in the accompanying [Proposed]
        Patent Case Management Order.




                                         4
          Case 2:19-cv-00211-TS Document 15 Filed 05/22/19 Page 5 of 7



3.   AMENDMENT OF PLEADINGS AND ADDITION OF PARTIES:
     a.      The cutoff date for the parties to file a motion to amend pleadings is the date three
             months from the date Defendant(s) answer or otherwise respond to the Complaint.
     b.      The cutoff date for the parties to file a motion to join additional parties is the date
             three months from the date Defendant(s) answer or otherwise respond to the
             Complaint.
             (NOTE: Establishing cutoff dates for filing motions does not relieve counsel
             from the requirements of Fed. R. Civ. P. 15(a)).
4.   EXPERT REPORTS:
     a.      The parties will disclose the subject matter and identity of their experts on:
             Party(ies) bearing burden of proof - TBD (5 weeks after a Rule 16 Conference
                     scheduled at PCC as set forth in the accompanying [Proposed] Patent Case
                     Management Order); “PCC” means after or “post” the date that claim
                     construction order issues or court issues order stating that no terms will be
                     construed)
             Counter Disclosures - TBD (9 weeks after a Rule 16 Conference scheduled at
                     PCC as set forth in the accompanying [Proposed] Patent Case
                     Management Order)
     b.      Reports from experts under Rule 26(a)(2) will be submitted on:
             Party(ies) bearing burden of proof - TBD (5 weeks after a Rule 16 Conference
                     scheduled at PCC as set forth in the accompanying [Proposed] Patent Case
                     Management Order);
             Counter Reports - TBD (9 weeks after a Rule 16 Conference scheduled at PCC as
                     set forth in the accompanying [Proposed] Patent Case Management
                     Order);
5.   OTHER DEADLINES:
     a.      Expert Discovery cutoff:     - TBD (14 weeks after a Rule 16 Conference
             scheduled at PCC as set forth in the accompanying [Proposed] Patent Case
             Management Order);



                                                5
              Case 2:19-cv-00211-TS Document 15 Filed 05/22/19 Page 6 of 7



         b.       Deadline for filing dispositive2 or potentially dispositive motions including
                  motions to exclude experts where expert testimony is required to prove the case
                  will be scheduled at Rule 16 Conference scheduled at PCC as set forth in the
                  accompanying [Proposed] Patent Case Management Order).
         c.       Deadline for filing partial or complete motions to exclude expert testimony will
                  be scheduled at Rule 16 Conference scheduled at PCC as set forth in the
                  accompanying [Proposed] Patent Case Management Order).
6.       ADR/SETTLEMENT:
         a.       The potential for resolution before trial is: ___ good __X_ fair                    ____ poor
         b.       The parties intend to file a motion to participate in the Court’s alternative dispute
                  resolution program for:          settlement conference (with magistrate judge): __No__
                  arbitration: __No___             mediation: __No___
         c.       The parties intend to engage in private alternative dispute resolution for:
                  arbitration: ___No___ mediation: ___No___
d.       The parties will re-evaluate the case for settlement/ADR resolution on (specify date):
         _8_/__5_/_2019__
7.       TRIAL AND PREPARATION FOR TRIAL:
         a.       The parties should have __14___ days after service of final lists of witnesses and
                  exhibits to list objections under Rule 26(a)(3).
         b.       This case should be ready for trial by: TBD (due to uncertainty of claim
                  construction order; as specified in the attached proposed patent scheduling order,
                  the parties will submit a new scheduling order within 14 days after the court rules
                  on claim construction).
                  Specify type of trial: Jury          X       Bench
         c.       The estimated length of the trial is: specify days __5____




2
  Dispositive motions, if granted, resolve a claim or defense in the case; nondispositive motions, if granted, affect
the case but do not resolve a claim or defense.
                                                           6
          Case 2:19-cv-00211-TS Document 15 Filed 05/22/19 Page 7 of 7




/s/ Perry S. Clegg                              Date: __5_/_22_/_2019
Perry S. Clegg, Plaintiff’s Attorney


/s/ David L. Mortensen                          Date: __5_/_22_/_2019
David L. Mortensen, Defendants’ Attorney




                                           7
